                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SPENCER MCCLAIN,

                       Plaintiff,

                  v.                                        Case No. 20-cv-1796-bhl

ALFONSO MORALES, et al.,

                       Defendants.


                                     SCREENING ORDER


        Plaintiff Spencer McClain, who is representing himself, filed a complaint under 42 U.S.C.

§1983, alleging that the defendants violated his civil rights. This matter comes before the Court

on McClain’s motion for leave to proceed without prepaying the full filing fee and for screening

of the complaint.

         MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        McClain requested leave to proceed without prepaying the full filing fee. A prisoner

proceeding without prepayment of the filing fee is required to pay the full amount of the $350.00

filing fee over time. See 28 U.S.C. §1915(b)(1). McClain filed a certified copy of his prison trust

account statement for the six-month period immediately preceding the filing of his complaint, as

required under 28 U.S.C. §1915(a)(2). The Court assessed, and McClain has paid, an initial partial

filing fee of $23.00. The Court will grant McClain’s motion for leave to proceed without prepaying

the filing fee.




           Case 2:20-cv-01796-BHL Filed 03/01/21 Page 1 of 5 Document 8
                                   SCREENING THE COMPLAINT

       Under the Prison Litigation Reform Act, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. §1915A(a). The Court must dismiss a complaint if the prisoner raises claims

that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted,

or that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§1915A(b).

       To state a claim under the federal notice pleading system, McClain must provide a “short

and plain statement of the claim showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2).

The plaintiff does not need to plead every fact supporting his claims; he need only “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

       There is a reason Rule 8 specifies a “short and plain” statement. “Rule 8(a) requires parties

to make their pleadings straightforward, so that judges and adverse parties need not try to fish a

gold coin from a bucket of mud.” U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378

(7th Cir. 2003). “District judges are busy, and therefore have a right to dismiss a complaint that is

so long that it imposes an undue burden on the judge, to the prejudice of other litigants seeking the

judge’s attention.” Kadamovas v. Stevens, 706 F.3d 843, 844 (7th Cir. 2013). “Length may make

a complaint unintelligible, by scattering and concealing in a morass of irrelevancies the few

allegations that matter.” Id.

       McClain’s complaint is 39 handwritten, single-spaced pages that includes at least 20

unrelated defendants, some of whom are allegedly “unknown.” Before this case goes any further,

the Court will require McClain to file an amended complaint that complies with Rule 8. The



                                                  2

           Case 2:20-cv-01796-BHL Filed 03/01/21 Page 2 of 5 Document 8
amended complaint must provide a simple, concise, and direct statement of his claims. McClain

does not need to include every detail giving rise to his claims. He need only provide enough facts

from which the Court can reasonably infer that the defendants did what he alleges they did in

violation of McClain’s rights.

       As McClain considers what facts and information to include in his amended complaint, he

should remember two things. First, prosecutors are generally entitled to absolute immunity from

suit under §1983, see Fields v. Wharrie, 672 F.3d 505, 516 (7th Cir. 2012), and defense attorneys

(including public defenders) are not considered state actors under §1983, see Agrawal v.

Pallmeyer, 313 Fed. Appx. 866 (7th Cir. 2009). McClain likely does not have claims against any

of the attorneys (or the law firms) he named as defendants in this case.

       Second, McClain can join multiple defendants in a single case only if he asserts at least

one claim against each defendant that arises out of the same events or incidents and involves

questions of law or fact that are common to all the defendants. Fed. R. Civ. P. 18(a); Fed. R. Civ.

P. 20(a)(2); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Wheeler v. Wexford Health

Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). This means that McClain likely cannot bring his

Fourth, Sixth, Eighth, and Fourteenth Amendment claims in the same lawsuit. These claims likely

belong in different lawsuits, for which McClain must pay separate filing fees.

       The Court is enclosing a guide for pro se prisoners that explains how to file a complaint

that the Court can effectively screen. The Court also will include a blank prisoner complaint form.

The Court will require McClain to use that form to file his amended complaint. See Civil L. R. 9

(E.D. Wis.). If McClain believes he needs more space than is available in blank prisoner complaint

form, he may attach a maximum of five typed, double-spaced pages. The amended complaint

should be no more than ten pages total.



                                                 3

          Case 2:20-cv-01796-BHL Filed 03/01/21 Page 3 of 5 Document 8
                                          CONCLUSION

       IT IS ORDERED that McClain’s motion for leave to proceed without prepayment of the

filing fee (Dkt. No. 6) is GRANTED.

       IT IS ORDERED that the complaint is DISMISSED because it violates Fed. R. Civ. P.

8. McClain may file an amended complaint that complies with the instructions in this order by

April 1, 2021. If McClain files an amended complaint by the date above, the Court will screen

the amended complaint as required by 28 U.S.C. §1915A. If McClain does not file an amended

complaint by the deadline, the Court will dismiss this case on the next business day.

       IT IS ORDERED that the agency having custody of McClain shall collect from his

institution trust account the $327.00 balance of the filing fee by collecting monthly payments from

McClain’s prison trust account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court each time the amount

in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The payments shall be

clearly identified by the case name and number assigned to this action. If McClain is transferred

to another institution, the transferring institution shall forward a copy of this Order along with

McClain’s remaining balance to the receiving institution.

       IT IS ORDERED that plaintiffs who are inmates at Prisoner E-Filing Program institutions

must submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the Court. The Prisoner E-Filing Program is mandatory for all inmates of Green Bay

Correctional Institution, Waupun Correctional Institution, Dodge Correctional Institution,

Wisconsin Secure Program Facility, Columbia Correctional Institution, and Oshkosh Correctional

Institution. Plaintiffs who are inmates at all other prison facilities must submit the original

document for each filing to the Court to the following address:



                                                4

          Case 2:20-cv-01796-BHL Filed 03/01/21 Page 4 of 5 Document 8
                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202


PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       McClain is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       The Court includes with this order a copy of the guide entitled “Answers to Prisoner

Litigants’ Common Questions” and a blank prisoner complaint form.

       Dated at Milwaukee, Wisconsin this 1st day of March, 2021.

                                                       s/ Brett H. Ludwig
                                                       Brett H. Ludwig
                                                       United States District Judge




                                                  5

           Case 2:20-cv-01796-BHL Filed 03/01/21 Page 5 of 5 Document 8
